DETAILED ACTION

This office action is responsive to the Patent Board Decision on 05/16/2022.

Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U. S. patent (US 10,404,519 B2) has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Allowable Subject Matter
Claims 2-16, filed on 04/10/2020, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 2 and 12) of the instant application have been amended to recite an invention for determining a noise shaped quantized parameter contributing to generation of an output signal. 
The independent claims (claims 8 and 14) of the instant application have been amended to recite an invention for generating a radio frequency signal based on a phase value as a parameter and a radius value as a further parameter. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 2, 8, 12 and 14. Specifically, the examiner’s best prior art by Rhee et al. (US 6,421,400 B1) does not teach estimating and comparing errors, as recited in claims 2, 8, 12 and 14. 
Therefore, claims 2, 8, 12 and 14 are considered distinct from prior art and are allowable. Since claims 3-7 and 9 are depending on claim 2, claims 10-11 are depending on claim 8, claim 13 is depending on claim 12, and claims 15-16 are depending on claim 14, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631